DETAILED ACTION

Applicant’s response filed 2/11/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 26 and 27 are rejected. Withdrawn claims 13-25 should be withdrawn in subsequent communication. 
Prior rejections are maintained in view of amendments and remarks herein and have been reformulated. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, Figure 3 of the application is shown below and claim 1 recites: 

    PNG
    media_image1.png
    349
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    847
    media_image2.png
    Greyscale

The claim states, “…determine size of a burst of data…determine a plurality of error correcting code words…interleave portions of the plurality of error correcting code words 
This limitation was discussed in the previous interview and reference was made to Figure 3 of the application and paragraph 0062 which states: 

    PNG
    media_image3.png
    289
    755
    media_image3.png
    Greyscale

Firstly, Figure 3 does not show multiple lanes. Therefore, it is not clear if the data stream shown in Figure 3 is identically transmitted across multiple lanes. This concept remains unclear. 
How exactly are the plurality of error correcting words determined for the burst of data? Is the burst of data divided and then each section has a specific error correcting code? Is the same burst of data encoded multiple times differently? Essential elements are missing from the claim. 
How are the plurality of error correcting words (reference numbers 302, 304 and 306 in Figure 3) are interleaved among each other across each lane when there only appears to be one lane in Figure 3? 
Are the portions of error correcting codewords made by dividing the initial codeword and then interleaving? 
It is not clear how exactly the portions of error correcting codewords are determined and then how exactly they are interleaved across multiple lanes. Essential elements are missing from the claims. 
Independent claim 7 is rejected for similar reasons. Respective dependent claims 2-6, 8-12 and 26-27 are rejected at least based on dependency. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicant is requested to formulate claim language that clearly defines the novelty of the application in a clear manner. Pertinent prior arts have been cited for Applicant’s review.













Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112